Case 19-45206-elm7 Doc 17 Filed 02/17/20     Entered 02/17/20 10:32:58   Page 1 of 6



Shawn K. Brown                              H. Brandon Jones
State Bar No. 03170498                      State Bar No. 24060043
The Law Office of Shawn K. Brown PLLC       BONDS ELLIS EPPICH SCHAFER JONES
P.O. Box 93749                              LLP
Southlake, Texas 76092                      420 Throckmorton, Suite 1000
Phone: (917) 488-6023                       Fort Worth, Texas 76008
Fax: (888) 688-4621                         Phone: (817) 405-6914
shawn@browntrustee.com                      brandon@bondsellis.com
COUNSEL FOR THE CHAPTER 7                   COUNSEL FOR HAL ALLEN FAMILY, LP
TRUSTEE

                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION


IN RE:                                  §
SYNERGY FABRICATION, INC.               §    CASE NO. 19-45206-ELM
                                        §
                                        §
     DEBTOR                             §    CHAPTER 7
                                        §

 AGREED MOTION RELATING TO RELIEF FROM THE AUTOMATIC STAY TO
PAY PROCEEDS FROM THE SALE OF COLLATERAL TO LANDLORD PURSUANT
               TO FEDERAL BANKRUPTCY RULE 4001(d)

NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS
FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT 501
WEST TENTH STREET, ROOM 147, FORT WORTH, TEXAS 76102 BEFORE CLOSE
OF BUSINESS ON MARCH 2, 2020, WHICH IS AT LEAST 14 DAYS FROM THE DATE
OF SERVICE HEREOF.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A
COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO
THE DATE AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED A HEARING
MAY BE HELD WITH NOTICE TO THE OBJECTING PARTY AND OTHERS
REQUIRED UNDER RULE 4001(D).

IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED, THE
RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT
MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE NOTICED
ACTION MAY BE TAKEN




AGREED MOTION                                                                PAGE 1
Case 19-45206-elm7 Doc 17 Filed 02/17/20            Entered 02/17/20 10:32:58        Page 2 of 6



       TO THE HONORABLE EDWARD L. MORRIS, U.S. BANKRUPTCY JUDGE:

Shawn K. Brandon, the chapter 7 Trustee (“Trustee”) in the above referenced bankruptcy

proceeding and Hal Allen Family, LP (“HAF”), file this Agreed Motion Relating to Relief from

the Automatic Stay to Pay Proceeds from the Sale of Collateral to Landlord (HAF) Pursuant to

Federal Bankruptcy Rule 4001(d) (the “Motion”), and in support would respectfully show this

Court as follows:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1334. This is a

core proceeding pursuant to 28 U.S.C. 157(b)(2)(A), (G) and (O). Venue is proper in this

District pursuant to 28 U.S.C. 1408 and 1409.

       2.      This Motion is made pursuant to §362 of the United States Bankruptcy Code and

Federal Rule of Bankruptcy Procedure 4001(d).

                                          SUMMARY

       3.      The Trustee and HAF request relief pursuant to Federal Bankruptcy Rule of

Procedure 4001(d) to allow the Trustee to pay HAF, a secured creditor of the Debtor, as set forth

herein and on Exhibit A attached hereto from the proceeds of the auction and sale of the assets of

the above captioned Debtor’s bankruptcy estate.

                                       BACKGROUND

       4.      On December 30, 2019 (the “Petition Date”) Synergy Fabrication, Inc. (“Debtor”)

filed a voluntary petition under chapter 7 of the Bankruptcy Code, and Shawn Brown was

appointed the Trustee of the Debtor’s bankruptcy estate.

       5.      The Debtor was engaged in the welding and fabrication business in the oil field

services industry, and ceased operations prior to the Petition Date. The Debtor operated its




AGREED MOTION                                                                              PAGE 2
Case 19-45206-elm7 Doc 17 Filed 02/17/20              Entered 02/17/20 10:32:58        Page 3 of 6



business in rented warehouse/industrial space located at 1432 E. Devitt St., Fort Worth pursuant

to a Commercial Lease Agreement dated December 2, 2015 by and between the Debtor and HAF

as amended and modified (the “Lease”). The current term of the Lease runs through July 31,

2022. A true and correct copy of the Lease is attached hereto as Exhibit B. The Lease grants

HAF a security interest in all of Debtor’s inventory, equipment, and other assets as set forth

therein which was perfected via the filing of a UCC-1 with the Texas Secretary of State. HAF

also asserts a Texas Statutory Landlord’s Lien. Pursuant to the records of the Texas Secretary of

State, no other creditor asserts a perfected security interest in the Debtor’s inventory, equipment,

and other assets.

           6.   Most all of the Debtor’s assets are located in and on the leased premises at 1432

E. Devitt St., Fort Worth. On January 14, 2020 the Trustee filed a Motion to Sell Property Free

and Clear of Liens under Section 363(f) [Docket No. 6] wherein the Debtor’s assets located at

the premises leased by HAF would be sold via auction save and except for a GPU Unit which

will be sold via private sale (the “Sale Motion”). No party objected to the Sale Motion, and

Rosen Systems is set to sell the GPU Unit and auction the Debtor’s remaining assets on February

19, 2020. In the interim, the Debtor’s bankruptcy estate continues to occupy the premises

subject to the Lease as the Trustee and Rosen Systems ready the Debtor’s assets located thereon

or sale.

           7.   Prior to the Petition Date the Debtor failed to pay multiple months’ rent, costs,

and fees under the Lease. Specifically, the Debtor owes and failed to pay HAF $69,354.24 prior

to the Petition Date, broken out as follows:

                a.   August 2019 through December 2019 rent under the Lease:         $58,870.80.
                b.   Late fees for multiple late or unpaid rent payments in 2019:    $ 7,849.44
                c.   Legal fees:                                                     $ 1,184.00
                d.   Fees to remedy environmental issues caused by Debtor            $    700.00



AGREED MOTION                                                                                PAGE 3
Case 19-45206-elm7 Doc 17 Filed 02/17/20            Entered 02/17/20 10:32:58          Page 4 of 6



               e. Locks and onsite monitoring of the leased property after
                  Synergy was locked out of the property:                          $      750.00

       8.      In addition, the post-Petition Date January and February 2020 monthly rent under

the Lease total in excess of $19,000; however, as set forth below, HAF and the Trustee have

agreed to a reduced rent for the January and February 2020. Moreover, HAF asserts that it holds

or will hold a substantial Lease rejection claim pursuant to § 365 of the Bankruptcy Code.

                       AGREEMENT AND REQUEST FOR RELIEF

       9.      The Trustee and HAF have agreed to the satisfaction of HAF’s pre Petition Date

claims and post Petition Date claims from the proceeds of the sale of the Debtor’s assets pursuant

to the Sale Motion and order approving same as follows:

               a. HAF’s has pre-Petition Date secured claim under the Lease which shall be an
                  allowed secured claim in the amount of $69,354.24, secured by the inventory,
                  equipment, and assets of the Debtor that will be sold via the Sale Motion;
               b. HAF has a post Petition Date secured claim for January 2020 and February
                  2020 rent under the Lease which shall be an allowed secured claim in the
                  amount of $17,000, secured by the inventory, equipment, and assets of the
                  Debtor that will be sold via the Sale Motion;
               c. Subject to paragraphs e and f herein, the amount owed to HAF for its pre
                  Petition Date and post Petition Date secured claims will be paid from the
                  proceeds of the sale of the Debtor’s assets pursuant to the Sale Motion and
                  subsequent order approving same;
               d. The Trustee / Debtor’s bankruptcy estate shall turn over to HAF full
                  possession of the property that is the subject of the Lease on or before March
                  1, 2020 and such property shall be broom clean.
               e. HAF shall share in the hard costs of the auction of the Debtor’s assets on a
                  pro-rata basis. For example, if the auctioned assets bring a total of $200,000,
                  and the hard costs are $10,000, then HAF’s share of the costs of the auction
                  will be $4,317.71 ($86,354.24 / $200,000 = 43.17%; 43.17% X $10,000 =
                  $4,317.71). The hard costs share will be deducted from the amount owed to
                  HAF under its secured claims.
               f. The Trustee shall promptly pay to HAF proceeds from the sale of the Debtor’s
                  assets pursuant to the Sale Motion and subsequent order an amount equal to
                  the lesser of: (a) $86,354.24 less HAF’s share of the hard costs of the auction,
                  or (b) the proceeds from the sale of the Debtor’s assets pursuant to the Sale
                  Motion and subsequent order less HAF’s share of the hard costs of the
                  auction.


AGREED MOTION                                                                              PAGE 4
Case 19-45206-elm7 Doc 17 Filed 02/17/20              Entered 02/17/20 10:32:58        Page 5 of 6



               g. Upon receipt of payment of its pre and post Petition Date secured claims,
                  HAF will release any claim that it has for rent under the Lease after February
                  29, 2020, and legal costs and fees incurred post Petition Date.
               The terms of the agreement between the Trustee and HAF are attached hereto as

       Exhibit A.

       10.     This Motion and the agreement between the Trustee and HAF allow for the

efficient administration of this Debtor’s estate, while substantially reducing the post Petition

Date and Lease rejection claims against the Debtor. The Trustee and HAF request relief from

the automatic stay to allow the Trustee to promptly pay HAF proceeds from the sale of the

Debtor’s property and assets as set forth herein.

       WHEREFORE, the Trustee and HAF requests that this Court grant this Motion, grant

relief from the automatic stay to allow the Trustee to pay the proceeds from the sale of the

Debtor’s assets in accordance with the agreement set forth in this Motion and on Exhibit A

attached hereto, enter the proposed Order Granting Relief affixed to this Motion and for any

further relief that the Trustee and HAF are justly entitled.

 Respectfully submitted,                            Respectfully submitted,

 The Law Office of Shawn K. Brown PLLC

 /s/     Shawn K. Brown                             /s/    H. Brandon Jones

 Shawn K. Brown                                     H. Brandon Jones
 State Bar No. 03170498                             State Bar No. 24060043
 The Law Office of Shawn K. Brown PLLC              BONDS ELLIS EPPICH SCHAFER JONES
 P.O. Box 93749                                     LLP
 Southlake, Texas 76092                             420 Throckmorton, Suite 1000
 Phone: (917) 488-6023                              Fort Worth, Texas 76008
 Fax: (888) 688-4621                                Phone: (817) 405-6914
 shawn@browntrustee.com                             brandon@bondsellis.com
 COUNSEL FOR THE CHAPTER 7                          COUNSEL FOR HAL ALLEN FAMILY, LP
 TRUSTEE




AGREED MOTION                                                                                PAGE 5
Case 19-45206-elm7 Doc 17 Filed 02/17/20            Entered 02/17/20 10:32:58       Page 6 of 6




                                CERTIFICATE OF SERVICE

        In accordance with Federal Bankruptcy Rule 4001(d) and Local Bankruptcy Rule 4001,
the undersigned hereby certifies that on February 17, 2020 a true and correct copy of the
foregoing and all exhibits thereto were served via first class mail on the following and via ECF
to those requesting services via this Court’s electronic filing system:

 Debtor                          Larry Hurcules                   Trustee
 Synergy Fabrication, Inc.       Counsel for the Debtor           Shawn K. Brown
 1432 E. Devitt St.              1400 Preston Road, Suite 400     PO Box 93749
 Fort Worth, Texas 76119         Plano, Texas 75093               Southlake, Texas 76092

 US Trustee                      Gas and Supply North Texas,      TCRG RE Everman Parkway,
 1100 Commerce Street            LLC                              LLC
 Room 976                        Larry Carbo                      Craig M. Crockett
 Dallas, Texas 75202             1200 Smith Street, Suite 1400    5201 Camp Bowie Blvd.
                                 Houston, Texas 77002             Suite 200
                                                                  Fort Worth, Texas 76107

 Mewbourne Oil Company
 Shad Robinson
 100 N. Ritchie Road, Suite
 200
 Waco, Texas 76712



                                             /s/ H. Brandon Jones
                                             H. Brandon Jones




AGREED MOTION                                                                             PAGE 6
